Citation Nr: 1637787	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-33 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left foot bunionectomy scar.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1989 to October 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record before the Board consists of the Veteran's paper claims file and electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

In the Veteran's July 2012 Notice of Disagreement, he indicated that he was unable to work due to his left foot scar and to other nonservice-connected disabilities.  Given that he has claimed unemployability due, at least in part, to his service-connected scar, the Board finds a claim for TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part and parcel of an increased rating claim when raised by the record).

In his Substantive Appeal, the Veteran requested a hearing before the Board at his local RO.  In May 2013, the RO sent the Veteran a letter indicating he would be placed on the list of persons wanting to appear at the RO for a videoconference hearing.  To date, no hearing has been scheduled and the Veteran has not withdrawn his request.  Accordingly, a remand is required to schedule the Veteran for a videoconference hearing before the Board prior to adjudicating his claims.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing in accordance with the docket number of his appeal and notify him and his representative of the date, time, and location of this hearing.  A copy of this notification letter must be associated with the Veteran's electronic claims file.  If the Veteran fails to report for his hearing or if he changes his mind and elects not to have one, this must be documented in his electronic claims file.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

